DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 7/9/2021.
Claims 1-20 are currently pending and being examined. 
Information Disclosure Statement
The 3 IDS documents have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyler et al. US 2014/0318821, as applied above, and further in view of Kamiya US 2015/0174753.
Regarding claim 1: 
Wyler teaches an impact tool (FIG. 1, tool 260) comprising: a housing (262) extending along a longitudinal axis, the housing including a motor housing portion (portion enclosing motor 264), a first handle (282) extending from the motor housing portion, and a front housing (front portion of housing) coupled to the motor housing portion opposite the first handle; a motor (264) supported within the motor housing portion; an anvil (280) extending from the front housing; an impact mechanism (276) supported within the front housing, the impact mechanism driven by the motor to deliver incremental rotational impacts to the anvil ([0019]); a battery receptacle (414) configured to receive a removable battery pack (270); a trigger switch (272) actuatable to energize the motor; and an auxiliary handle (unnumbered front handle in FIG. 1) assembly including a mount (unnumbered ring portion around the tool) coupled to the housing, an auxiliary handle (unnumbered front handle) coupled to the mount and spaced from the first handle.
Wyler does not teach an adjustment mechanism, wherein loosening the adjustment mechanism permits rotation of the auxiliary handle assembly about the longitudinal axis relative to the housing, and wherein tightening the adjustment mechanism secures the auxiliary handle assembly in a selected rotational position. 
Kamiya, however, discloses a related power tool with an auxiliary handle (10) having an adjustment mechanism, wherein loosening the adjustment mechanism permits rotation of the auxiliary handle assembly about the longitudinal axis relative to the housing, and wherein tightening the adjustment mechanism secures the auxiliary handle assembly in a selected rotational position ([0059]-[0060] describe the tightening/loosening operations; [0077] describes the angle adjustment).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the tool OF Wyler, by providing an adjustment mechanism, as taught by Kamiya, since this would allow the angle of the auxiliary handle to be adjusted and clamped at will, allowing for better customizability and comfort for the end user.
Regarding claim 2: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, wherein the mount includes a band clamp (21/31) surrounding the front housing. 
Regarding claim 3: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, wherein the band clamp includes a first tab and a second tab (portions of 21 and 31 that come into contact when fully clamped) spaced from the first tab, and wherein tightening the adjustment mechanism decreases a spacing between the first and second tabs to reduce a diameter of the ring portion. 
Regarding claim 4: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, wherein the adjustment mechanism includes an actuator ([0059]-[0060] describe the tightening/loosening operations where 50 acts as an actuator). 
Regarding claim 5: 
The combination of Wyler and Kamiya teaches the impact tool of claim 4, as discussed above, wherein the adjustment mechanism includes a rod (33) extending along a second axis orthogonal to the longitudinal axis, and wherein the rod extends through the first tab. 
Regarding claim 6: 
The combination of Wyler and Kamiya teaches the impact tool of claim 5, as discussed above, wherein the rod includes a threaded portion (35) and a head opposite the threaded portion (see 34 in FIG. 5). 
Regarding claim 7: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, further comprising a plurality of detents (143) configured to provide tactile feedback when the mount is rotated about the longitudinal axis relative to the housing. 
Regarding claim 9 and 10: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, but does not teach further comprising a gear case having a flange portion coupled between the front housing and the motor housing portion, wherein a plurality of fasteners extends through the motor housing portion, the flange portion, and the front housing to secure the gear case relative to the housing; and 
a gear assembly operatively coupled between the motor and the impact mechanism, wherein the gear assembly includes a planetary transmission having a ring gear fixed within the gear case. 
Kamiya, however, discloses the auxiliary handle clamps to a gear housing/case 104 (see [0049]), the gear case having a flange portion (see annotated FIG. 10 below) coupled between the front housing and the motor housing portion, wherein a plurality of fasteners extends through the motor housing portion, the flange portion, and the front housing to secure the gear case relative to the housing (screw fasteners described in [0073]); a gear assembly operatively coupled between the motor and the impact mechanism, wherein the gear assembly includes a planetary transmission having a ring gear fixed within the gear case (planetary gear mechanism described in [0074]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the tool of Wyler and Kamiya, by providing a gear case and planetary gear assembly, as claimed, and taught by Kamiya, in order to transmit torque to the tool bit.

    PNG
    media_image1.png
    673
    945
    media_image1.png
    Greyscale

Regarding claim 12: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, wherein the trigger switch (272) is positioned on the first handle, and wherein the auxiliary handle is generally U-shaped (clamp portions of the Kamiya handle is generally U-shaped). 
Regarding claim 13: 
As shown in the rejection of claim 1 above, the combination of Wyler and Kamiya teaches an impact tool comprising: a housing extending along a longitudinal axis, the housing including a motor housing portion and a front housing coupled to the motor housing portion; a motor supported within the motor housing portion; an anvil extending from the front housing; an impact mechanism supported within the front housing, the impact mechanism driven by the motor to deliver incremental rotational impacts to the anvil; a battery receptacle configured to receive a removable battery pack; a trigger switch actuatable to energize the motor; a first handle (282) extending from the motor housing portion; and a second handle (unnumbered front handle in FIG. 1) coupled to the front housing. 
Regarding claim 14: 
The combination of Wyler and Kamiya teaches the impact tool of claim 13, as discussed above, wherein the trigger switch (272) is located on the first handle. 
Regarding claim 15: 
The combination of Wyler and Kamiya teaches the impact tool of claim 14, as discussed above, wherein the second handle is selectively rotatable about the longitudinal axis (Kamiya, [0077] describes the angle adjustment). 
Regarding claim 17: 
The combination of Wyler and Kamiya teaches the impact tool of claim 17, as addressed in the rejection of claims 9 and 10 above.
Regarding claim 18: 
As shown in the rejections of claims 1 and 8-11, the combination of Wyler and Kamiya teaches an impact tool comprising: a housing extending along a longitudinal axis, the housing including a motor housing portion, a front housing, and a first handle extending from the motor housing portion opposite the front housing; a gear case including a flange portion coupled between the motor housing portion and the front housing by a plurality of fasteners; a brushless direct-current motor supported within the motor housing portion; an anvil extending from the front housing, the anvil including a 1-inch square drive end; an impact mechanism supported within the front housing, the impact mechanism driven by the motor to deliver incremental rotational impacts to the anvil, and capable of producing at least 2,000 foot-pounds of fastening torque; a gear assembly operatively coupled between the motor and the impact mechanism, the gear assembly including a planetary transmission having a ring gear fixed within the gear case, a battery receptacle configured to receive a removable battery pack to power the motor; a trigger switch positioned on the first handle and actuatable to energize the motor; and an auxiliary handle coupled to the front housing. 
Regarding claim 19: 
The combination of Wyler and Kamiya teaches the impact tool of claim 18, as discussed above, wherein the auxiliary handle is selectively rotatable about the longitudinal axis (Kamiya, [0077] describes the angle adjustment).
Regarding claim 20: 
The combination of Wyler and Kamiya teaches the impact tool of claim 19, as discussed above, wherein the auxiliary handle is generally U-shaped (clamp portions of the Kamiya handle is generally U-shaped) and includes an overmolded grip portion ([0020]).
Claims 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wyler and Kamiya, as applied above, and further in view of Merrick US 2014/0224075 and Johnson et al. US 2013/0139614.
Regarding claims 8 and 11: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, but does not teach wherein the anvil includes a 1-inch square drive end and the impact mechanism is driven by the motor to deliver incremental rotational impacts to the anvil capable of producing at least 2,000 foot-pounds of fastening torque. 
Merrick, however, discloses a related tool teaching “…embodiments described herein, relatively small impact wrenches are used. These small impact wrenches generally deliver less than 2,000 foot-pounds of torque and have a 1-inch anvil.” ([0093]). While Merrick does not disclose an electric motor powering the tool, Johnson discloses a hand-held, electrically powered tool capable of reaching up to 3,200 ft-lbs of torque ([0016]).
Examiner notes that it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). Given drive assemblies capable of developing at least up to 3,200 ft-lbs of fastening torque and anvil heads cross-sectional widths of 1 inch are known in the prior art, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Wyler/Kamiya device by making alterations (i.e. scaling up) to the various components (motor, battery, anvil head, speed reducer, etc.) to achieve desired torque values (such as 2,000 ft-lbs or more) and anvil head dimensions (such as 1 inch) in order to maximize torque output while maintaining increased strength over smaller sized anvils.
Regarding claim 16: 
The combination of Wyler and Kamiya teaches the impact tool of claim 13, as discussed above, wherein the motor is a brushless direct current motor (Wyler, [0015]). 
The combination of Wyler and Kamiya does not teach wherein the anvil includes a 1-inch square drive end, and wherein the impact mechanism is driven by the motor to deliver incremental rotational impacts to the anvil capable of producing at least 2,000 foot-pounds of fastening torque. 
Merrick, however, discloses a related tool teaching “…embodiments described herein, relatively small impact wrenches are used. These small impact wrenches generally deliver less than 2,000 foot-pounds of torque and have a 1-inch anvil.” ([0093]). While Merrick does not disclose an electric motor powering the tool, Johnson discloses a hand-held, electrically powered tool capable of reaching up to 3,200 ft-lbs of torque ([0016]).
Examiner notes that it has been held that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). Given drive assemblies capable of developing at least up to 3,200 ft-lbs of fastening torque and anvil heads cross-sectional widths of 1 inch are known in the prior art, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Wyler/Kamiya device by making alterations (i.e. scaling up) to the various components (motor, battery, anvil head, speed reducer, etc.) to achieve desired torque values (such as 2,000 ft-lbs or more) and anvil head dimensions (such as 1 inch) in order to maximize torque output while maintaining increased strength over smaller sized anvils.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731